             Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

SALLY DRAKE, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

         Plaintiff,
                                                             Civil Action No.
v.

TUFTS    ASSOCIATED   HEALTH
MAINTENANCE     ORGANIZATION,
INC. AND TUFTS HEALTH PUBLIC
PLANS, INC.

         Defendants.


                   CLASS AND COLLECTIVE ACTION COMPLAINT

        Plaintiff Sally Drake (“Plaintiff”) files this Class and Collective Action Complaint

(“Complaint”) against Tufts Associated Health Maintenance Organization, Inc. (“Tufts

HMO”) and Tufts Health Public Plans, Inc. (“Tufts HPP”) (“Defendants”), and in support

states the following:

        Nature of This Lawsuit

        1.       Defendants are Massachusetts-licensed health maintenance organizations

that both do business as Tufts Health Plan and Tufts Associated Health Plan.1

        2.       As managed care organizations, Defendants provide healthcare coverage to

enrolled members.


1
  https://www.mass.gov/files/documents/2019/04/09/4q18rept_medicaid.pdf (last visited August 22, 2019); see also
https://www.mass.gov/files/documents/2019/04/09/4q18rept_med%20adv.pdf (last visited August 22, 2019).




                                                                                                        Page - 1
           Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 2 of 17



      3.       In providing healthcare coverage to members, Defendants review requests

for services and make coverage determinations based on medical necessity

      4.       Defendants employed Plaintiff and other non-management employees as

Clinical Outpatient Nurse Reviewers, Clinical Reviewers, RN Inpatient Reviewers, RN

Outpatient Reviewers, Utilization Review Nurses, Clinical RN Reviewers, and in other

similar job titles, whose primary job was to perform utilization reviews (“Utilization

Review Employees”).

      5.       Defendants paid Utilization Review Employees a salary.

      6.       Defendants’ Utilization Review Employees regularly worked over 40 hours

per week.

      7.       Defendants classified Utilization Review Employees as exempt from state

and federal overtime laws and did not pay them overtime for all overtime hours worked.

      8.       Defendants classified Utilization Review Employees as exempt from state

and federal overtime laws and did not pay them overtime for all hours worked over 40

hours in an individual workweek.

      9.       The utilization reviews performed by Plaintiff and other Utilization Review

Employees consisted of reviewing health insurance benefit requests submitted by health

care providers against predetermined guidelines and criteria for insurance coverage and

payment purposes (“Utilization Review Work”).

      10.      The Utilization Review Work performed by Plaintiff and other Utilization

Review Employees was non-exempt work.




                                                                                   Page - 2
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 3 of 17



       11.       Plaintiff brings this action on behalf of herself and other similarly situated

Utilization Review Employees, who, due to Defendants’ misclassification scheme, were

not paid all earned overtime pay for time they worked in excess of forty (40) hours in

individual work weeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq.

       12.       Plaintiff also brings individual and class action claims under Massachusetts

state law under the Massachusetts Minimum Fair Wage Law (“MAWL”), Mass. Gen. L.

ch. 151, § 1A.

       13.       Plaintiff brings her state law claims pursuant to Fed. R. Civ. P. 23(b)(3) and

23(c)(4) for Defendants’ failure to pay her and other Utilization Review Employees for

all earned overtime pay.

       The Parties

       14.       Plaintiff worked for Defendants as an Insurance Coverage Employee in this

Judicial District from May 2017 to June 2019.

       15.       Defendant Tufts HMO is a Massachusetts corporation.

       16.       Defendant Tufts HMO’s principal place of business is in Watertown,

Massachusetts.

       17.       Defendant Tufts HPP is a Massachusetts corporation.

       18.       Defendant Tufts HPP’s principal place of business is in Watertown,

Massachusetts.

       Jurisdiction and Venue




                                                                                        Page - 3
            Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 4 of 17



          19.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiffs’ FLSA claims arise under federal law. See U.S.C. § 216(b).

          20.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims

under 28 U.S.C. § 1367(a) because they arise out of the same facts as her FLSA claims.

          21.    Venue is proper in this District under 28 U.S.C. § 1391 because the events

forming the basis of this suit occurred in this District.

          Factual Allegations

          22.    Defendants have established their policies and procedures related to the

utilization review process to comply with National Committee on Quality Assurance’s

(“NCQA”) accreditation standards.

          23.    Defendants maintain NCQA accreditation because some states require

accreditation from the NCQA or other accreditation to provide managed care services in

those states.

          24.    As established by NCQA accreditation standards, the standard prerequisite

for Initial Review Work is LPN/LVN-level credentials.

          25.    Indeed, another leading accreditation organization, the Utilization Review

Accreditation Commission (“URAC”), “permits the use of Licensed Practical Nurses” to

perform Utilization Review Work.2

          26.    Plaintiff worked as an Insurance Coverage Employee for Defendants.




2
    Rego v. Liberty Mut. Managed Care, LLC, 367 F. Supp. 3d 849, 853 (E.D. Wis. 2019).



                                                                                         Page - 4
            Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 5 of 17



          27.    During her employment with Defendants, Plaintiff primarily performed

Utilization Review Work.

          28.    During her employment with Defendants, Plaintiff’s job duties were routine

and rote and did not include the exercise of discretion and judgment with respect to

matters of significance.

          29.    In fact, in performing her Utilization Review Work for Defendants,

Plaintiff had the authority to approve health insurance benefit requests that met matched

predetermined criteria, but did not have the authority to deny health insurance benefit

requests that did not match criteria for approval.3

          30.    During Plaintiff’s employment with Defendants, Defendants had a policy

that disallowed anyone other than “qualified, licensed physicians with the appropriate

clinical expertise [to] make decisions to deny coverage.”4

          31.    During her employment, Plaintiff’s job duties did not include engaging in

bedside nursing or providing medical advice to patients or other individuals with health

issues.

          32.    During her employment, Plaintiff’s job duties did not involve providing

traditional nursing care to patients or other individuals in a clinical setting or providing

direct medical care to patients or other individuals with health issues.




3
  https://tuftshealthplan.com/documents/providers/payment-policies/tufts-health-public-plans/ma/utilization-
management (last visited August 22, 2019).
4
  Id.



                                                                                                               Page - 5
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 6 of 17



       33.    During her employment, Plaintiff’s job duties did not involve making

medical decisions in order to select the appropriate medical care for patients or other

individuals to treat their medical issues or ailments.

       34.    During her employment, Plaintiff’s job duties did not include administering

patients’ medicine or treatments, operating or monitoring medical equipment, helping

perform diagnostic tests, diagnosing human responses to actual or potential health

problems, providing medical opinions on treatment and medication, or determining

whether an issue should be referred for an independent medical evaluation.

       35.    Defendants required Plaintiff to work over 40 hours in one or more

individual workweeks during the last three (3) years.

       36.    During her employment with Defendants, Plaintiff worked over 40 hours in

one or more individual workweeks during the last three (3) years.

       37.    During her employment with Defendants, Plaintiff generally worked 9-10

hours per day and 5 days a week.

       38.    As a result, Plaintiff worked approximately 45 to 50 hours per workweek.

       39.    Defendants classified Plaintiff as exempt from the overtime provisions of

the FLSA.

       40.    Defendants classified Plaintiff as exempt from the overtime provisions of

the MAWL.

       41.    Defendants paid Plaintiff a salary.




                                                                                  Page - 6
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 7 of 17



       42.    When Plaintiff worked over 40 hours in individual workweeks, Defendant

did not pay Plaintiff overtime at one-and-one-half times her regular rate of pay for all

overtime hours worked.

       43.    Defendant Tufts HMO is an “enterprise” as defined by the FLSA in 29

U.S.C. § 203(r)(1).

       44.    Defendant Tufts HPP is an “enterprise” as defined by the FLSA in 29

U.S.C. § 203(r)(1).

       45.    Defendant Tufts HMO is an enterprise engaged in commerce or in the

production of goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       46.    Defendant Tufts HPP is an enterprise engaged in commerce or in the

production of goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       47.    Defendant Tufts HMO has made more than $500,000 in sales made or

business done in each of the last three calendar years.

       48.    Defendant Tufts HPP has made more than $500,000 in sales made or

business done in each of the last three calendar years.

       49.    During her employment, Plaintiff was an “employee” of Defendant Tufts

HMO as defined by the FLSA in 29 U.S.C. § 203(e).

       50.    During her employment, Plaintiff was an “employee” of Defendant Tufts

HPP as defined by the FLSA in 29 U.S.C. § 203(e).

       51.    During her employment, Plaintiff was an “employee” of Defendant Tufts

HMO as defined under the MAWL § 1A.




                                                                                 Page - 7
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 8 of 17



       52.    During her employment, Plaintiff was an “employee” of Defendant Tufts

HPP as defined under the MAWL § 1A.

       53.    During her employment, Defendant Tufts HMO was Plaintiff’s “employer”

as defined under the FLSA in § 203(d).

       54.    During her employment, Defendant Tufts HPP was Plaintiff’s “employer”

as defined under the FLSA in § 203(d).

       55.    During her employment, Defendant Tufts HMO was Plaintiff’s “employer”

as defined by in 454 Mass Code Regs. § 27.02.

       56.    During her employment, Defendant Tufts HPP was Plaintiff’s “employer”

as defined by in 454 Mass Code Regs. § 27.02.

       Collective Action Allegations

       57.    Plaintiff brings her FLSA claims as a collective action.

       58.    Plaintiff’s consent form to participate in this collective action is attached to

this Complaint as Exhibit A.

       59.    The collective action is defined as follows:

       All Utilization Review Employees employed by Defendants in the last three
       years who were paid on a salary basis (“Collective Action Members”).

       60.    Plaintiff is similarly situated to the potential Collective Action Members

because they were paid in the same manner and performed the same primary job duties.

       61.    In the last three years, Defendants employed individuals who performed the

same primary duties as Plaintiff.




                                                                                       Page - 8
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 9 of 17



       62.    Of Defendants’ employees who performed the same primary job duties as

Plaintiff in the last three years, Defendants classified some or all as exempt from the

overtime provisions of the FLSA and paid them a salary.

       63.    Of employees classified as exempt and who performed the same primary

duties as Plaintiff in the last three years, some or all worked over 40 hours in individual

workweeks.

       64.    Defendants maintained one or more common job descriptions for

Utilization Review Employees.

       65.    Defendants have names and addresses for potential Collective Action

Members in their payroll or personnel records.

       66.    Defendants have email addresses for potential Collective Action Members

in their payroll or personnel records.

       67.    Defendants have phone numbers for potential Collective Action Members

in their payroll or personnel records.

       68.    Defendants were aware or should have been aware that the FLSA required

them to pay potential Collective Action Members overtime if they primarily performed

non-exempt work.

       Class Action Allegations

       69.    Plaintiff seeks class certification under Fed. R. 23 of the following state law

sub-class:

              All individuals employed by Defendants as Utilization Review
              Employees in Massachusetts in the last three years who were paid on
              a salary basis (the “Class”).


                                                                                      Page - 9
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 10 of 17




       70.    The Class has more than 40 members.

       71.    As a result, the Class is so numerous that joinder of all members is not

practical.

       72.    There are questions of law or fact common to the Class, including (1)

whether the Class primarily performed non-exempt work; (2) whether Defendants

violated the MAWL by refusing to pay the Class overtime pay; and (3) the proper

measure of damages if Defendants misclassified the Class as exempt from the overtime

provisions of the MAWL.

       73.    Plaintiff’s overtime claims are typical of those of the Class because they

arise out of Defendants’ uniform compensation practices.

       74.    Defendants’ defenses to Plaintiff’s MAWL claims are typical of its

defenses to those of the Class because they are grounded in the same compensation

practices.

       75.    Plaintiff can fairly and adequately protect the interests of the Class because

she is asserting the same claims as the Class.

       76.    Plaintiff can fairly and adequately protect the interests of the Class because

she has no interests adverse to the Class.

       77.    Plaintiff can fairly and adequately protect the interests of the Class because

she has retained counsel experienced in class action employment litigation.

       78.    The common questions of law and fact predominate over the variations

which may exist between members of the Class, if any.



                                                                                    Page - 10
         Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 11 of 17



       79.       Plaintiff and the members of the Class on the one hand, and Defendants on

the other, have a commonality of interest in the subject matter and remedy sought,

namely back wages, interest, penalties, attorneys’ fees and costs.

       80.       If individual actions were required to be brought by each member of the

Class injured or affected, it would necessarily result in a multiplicity of lawsuits, creating

a hardship to the individuals and to this Court, as well as to the Defendants.

       81.       Accordingly, a class action is an appropriate method for the fair and

efficient adjudication of this lawsuit and distribution of the common fund to which the

Class is entitled.

       82.       The books and records of Defendants are material to the Class’s claims

because they disclose the hours worked by each member of the Class and the rate of pay

for that work.

                                          COUNT I
                         Violation of the Fair Labor Standards Act
                                     (Collective Action)

       83.       Plaintiff incorporates here the previous allegations of this Complaint.

       84.       This count arises from Defendants’ violations of the FLSA by failing to pay

overtime to Plaintiff and the Collective Action Members when they worked over 40

hours in individual workweeks.

       85.       Plaintiff was not exempt from the overtime provisions of the FLSA.

       86.       Other Collective Action Members were not exempt from the overtime

provisions of the FLSA.




                                                                                       Page - 11
        Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 12 of 17



      87.    Plaintiff was directed by Defendants to work, and did work, over 40 hours

in one or more individual workweeks in the last three (3) years.

      88.    Other Collective Action Members were directed to work, and did work,

over 40 hours in one or more individual workweeks in the last three (3) years.

      89.    Defendants paid Plaintiff a salary and did not pay her overtime

compensation for all hours worked over 40 in an individual workweek.

      90.    Defendants paid other Collective Action Members a salary and did not pay

them overtime compensation for all hours worked over 40 in an individual workweek.

      91.    Defendants violated the FLSA by failing to pay overtime to Plaintiff at one

and one-half times her regular rate of pay when she worked over 40 hours in one or more

individual workweeks.

      92.    Defendants violated the FLSA by failing to pay overtime to other

Collective Action Members at one and one-half times their regular rates of pay when they

worked over 40 hours in one or more individual workweeks.

      93.    Defendants’ failure to pay Plaintiff and other similarly situated persons

one-and-one-half times their regular rates for all time worked over 40 hours in a

workweek was willful.

      WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Members,

seeks a judgment against Defendants as follows:

      A.     All unpaid overtime wages due to Plaintiff and the Collective Action

             Members;

      B.     Pre-judgment and post-judgment interest;


                                                                                 Page - 12
       Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 13 of 17



      C.     Liquidated damages equal to the unpaid overtime compensation due;

      D.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this

             lawsuit; and

      E.     Such other relief as the Court deems appropriate.

                                         COUNT II
                                 MAWL – Failure to Pay Overtime
                                        (Class Action)

      94.    Plaintiff incorporates here the previous allegations of this Complaint.

      95.    This count arises from Defendants’ violations of the MAWL by failing to

pay overtime to Plaintiff and the Class when they worked over 40 hours in individual

workweeks.

      96.    Defendants classified Plaintiff as exempt from the overtime provisions of

the MAWL.

      97.    Defendants classified the Class as exempt from the overtime provisions of

the MAWL.

      98.    Plaintiff was not exempt from the overtime provisions of the MAWL.

      99.    The Class was not exempt from the overtime provisions of the MAWL.

      100.   Plaintiff was regularly directed by Defendants to work, and did work, over

40 hours in individual workweeks.

      101.   Defendants violated the MAWL by failing to pay Plaintiff and the Class

overtime at one and one-half times their regular rates of pay when they worked over 40

hours in individual workweeks.




                                                                                   Page - 13
        Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 14 of 17



      WHEREFORE, Plaintiff, on behalf of herself and the Class, seeks a judgment

against Defendants as follows:

      A.     All unpaid overtime wages due to Plaintiff and the Class;

      B.     Treble damages;

      C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this

             lawsuit; and

      D.     Such other relief as the Court deems appropriate.

Jury Demand

      Plaintiff demands a trial by jury.


                                               Respectfully submitted,

                                               /s/ Edward F. Haber
                                               Edward F. Haber (BBO#215620)
                                               Adam M. Stewart (BBO#661090)
                                               Patrick J. Vallely (BBO#663866)
                                               Shapiro Haber & Urmy LLP
                                               Seaport East Two Seaport Lane
                                               Boston, MA 02210
                                               (617) 439-3939
                                               ehaber@shulaw.com
                                               astewart@shulaw.com
                                               pvallely@shulaw.com


                                               DOUGLAS M. WERMAN
                                               MAUREEN A. SALAS*
                                               Werman Salas P.C.
                                               77 West Washington, Suite 1402
                                               Chicago, Illinois 60602
                                               (312) 419-1008
                                               dwerman@flsalaw.com
                                               msalas@flsalaw.com



                                                                                 Page - 14
Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 15 of 17




                                 TRAVIS M. HEDGPETH*
                                 Texas Bar No. 24074386
                                 THE HEDGPETH LAW FIRM, PC
                                 3050 Post Oak Blvd., Suite 510
                                 Houston, Texas 77056
                                 Telephone: (281) 572-0727
                                 Facsimile: (281) 572-0728
                                 travis@hedgpethlaw.com

                                 JACK SIEGEL*
                                 Texas Bar No. 24070621
                                 Siegel Law Group PLLC
                                 2820 McKinnon, Suite 5009
                                 Dallas, Texas 75201
                                 P: (214) 790-4454
                                 www.4overtimelawyer.com

                                 *Application for admission pro hac vice
                                 forthcoming

                                 Attorneys for Plaintiff and Others
                                 Similarly Situated




                                                                  Page - 15
Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 16 of 17




               EXHIBIT A
DocuSign Envelope ID: 69FEC1A2-E6CF-47ED-A2A1-F557934CCC76
                      Case 1:19-cv-11876-FDS Document 1 Filed 09/04/19 Page 17 of 17




                                                  NOTICE OF CONSENT


                             I hereby consent to become a party plaintiff in the overtime lawsuit in

                    which this consent is filed.


                                                                           

                    Signature                                            Date

                          $$/)#

                    Printed Name
